Exhibit 10.6

 

INTELLECTUAL PROPERTY SECURITY AGREEMENT

 

This INTELLECTUAL PROPERTY SECURITY AGREEMENT, dated as of October 28, 2005 (as
amended, supplemented or otherwise modified from time to time, the “Intellectual
Property Security Agreement”), is made by each of the signatories hereto
(collectively, the “Grantors”) in favor of Wells Fargo Bank, N.A., as collateral
agent (in such capacity, the “Collateral Agent”) for the Secured Parties (as
defined in the Collateral Agency Agreement referred to below).

 

A. Reference is made to (i) the Collateral Agency Agreement, dated as of
October 28, 2005 (as amended, supplemented, or otherwise modified from time to
time, the “Collateral Agency Agreement”) by and among Del Laboratories, Inc., a
Delaware corporation (the “Borrower”), the other grantors from time to time
party thereto, Wells Fargo Bank, N.A., as trustee under the Indenture (as
defined therein, the “Indenture”) and the Collateral Agent and (ii) the Purchase
Agreement, dated as of October 20, 2005 (as amended, supplemented, or otherwise
modified from time to time, the “Purchase Agreement”) by and among the Borrower,
certain subsidiaries of the Borrower as guarantors, and Bear, Stearns & Co.
Inc., J.P. Morgan Securities Inc. and Deutsche Bank Securities Inc., as Initial
Purchasers.

 

B. It is a condition precedent to the obligation of the Initial Purchasers to
purchase and pay for the Notes under the Purchase Agreement that the Grantors
shall have executed and delivered that certain Collateral Agreement, dated as of
October 28, 2005 in favor of the Collateral Agent (as amended, supplemented,
replaced or otherwise modified from time to time, the “Collateral Agreement”).
Capitalized terms used and not defined herein have the meanings given such terms
in the Indenture or the Collateral Agreement, as applicable.

 

C. Under the terms of the Collateral Agreement, the Grantors have granted a
security interest in certain property, including, without limitation, certain
Intellectual Property of the Grantors to the Collateral Agent for the benefit of
the Secured Parties, and have agreed as a condition thereof to execute this
Intellectual Property Security Agreement for recording with the United States
Patent and Trademark Office, the United States Copyright Office, and other
applicable Governmental Authorities.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Grantors agree as follows:

 

SECTION 1. Grant of Security. Each Grantor hereby grants to the Collateral Agent
for the benefit of the Secured Parties a security interest in all of the
following property now owned or at any time hereafter acquired by such Grantor
or in which such Grantor now has or at any time in the future may acquire any
right, title or interest, as collateral security for the prompt and complete
payment and performance when due (whether at the stated maturity, by
acceleration or otherwise) of such Grantor’s Note Lien Obligations (as defined
in the Collateral Agreement):

 

(a) (i) all United States trademarks, service marks, trade names, domain names,
corporate names, company names, business names, trade dress, trade styles,
logos, or other indicia of origin or source identification, and all
registrations of and applications to register the foregoing (except for
“intent-to-use” applications for trademark or service mark registrations filed
pursuant to Section 1(b) of the Lanham Act, 15 U.S.C. § 1051, unless and until
an Amendment to Allege Use or a Statement of Use under Sections 1(c) and 1(d) of
said Act has been filed, to the extent that any assignment of an “intent-to-use”
application prior to such filing would violate the Lanham Act) and any new
renewals thereof, including each registration and application identified in
Schedule 1, (ii) the right to sue or otherwise recover for any and all past,
present and future infringements and dilutions thereof, (iii) all income,
royalties, damages and other payments now and hereafter due and/or payable with
respect thereto (including payments under all licenses entered into in
connection therewith, and damages and payments



--------------------------------------------------------------------------------

for past, present or future infringements and dilutions thereof), and (iv) all
other rights of any kind whatsoever accruing thereunder or pertaining thereto,
together in each case with the goodwill of the business connected with the use
of, and symbolized by, each of the above (collectively, the “Trademarks”);

 

(b) (i) all United States patents, patent applications and patentable
inventions, including, without limitation, each issued patent and patent
application identified on Schedule 1, (ii) all inventions and improvements
described and claimed therein, (iii) the right to sue or otherwise recover for
any and all past, present and future infringements thereof, (iv) all income,
royalties, damages and other payments now and hereafter due and/or payable with
respect thereto (including payments under all licenses entered into in
connection therewith, and damages and payments for past, present or future
infringements thereof), and (v) all reissues, divisions, continuations,
continuations-in-part, substitutes, renewals, and extensions thereof, all
improvements thereon and all other rights of any kind whatsoever accruing
thereunder or pertaining thereto (collectively, the “Patents”);

 

(c) (i) all United States copyrights, whether or not the underlying works of
authorship have been published, and all copyright registrations and copyright
applications, and any renewals or extensions thereof, including each
registration identified on Schedule 1, (ii) the right to sue or otherwise
recover for any and all past, present and future infringements thereof,
(iii) all income, royalties, damages and other payments now and hereafter due
and/or payable with respect thereto (including, without limitation, payments
under all licenses entered into in connection therewith, and damages and
payments for past, present or future infringements thereof), and (iv) all other
rights of any kind whatsoever accruing thereunder or pertaining thereto
(collectively, the “Copyrights”);

 

(d) any and all proceeds of the foregoing.

 

SECTION 2. Recordation. Each Grantor authorizes and requests that the United
States Register of Copyrights or the United States Commissioner of Patents and
Trademarks, as applicable, record this Intellectual Property Security Agreement.

 

SECTION 3. Execution in Counterparts. This Agreement may be executed in any
number of counterparts (including by telecopy), each of which when so executed
shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement.

 

SECTION 4. Governing Law. This Intellectual Property Security Agreement shall be
governed by, and construed and interpreted in accordance with, the law of the
State of New York.

 

SECTION 5. Conflict Provision. This Intellectual Property Security Agreement has
been entered into in conjunction with the provisions of the Collateral Agreement
and the Indenture. The rights and remedies of each party hereto with respect to
the security interest granted herein are without prejudice to, and are in
addition to those set forth in the Collateral Agreement and the Indenture, all
terms and provisions of which are incorporated herein by reference. In the event
that any provisions of this Intellectual Property Security Agreement are in
conflict with the Collateral Agreement or the Indenture, the provisions of the
Collateral Agreement or the Indenture shall govern.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Intellectual
Property Security Agreement to be duly executed and delivered as of the date
first above written.

 

DEL LABORATORIES, INC. By:    

Name:

   

Title:

    DEL PHARMACEUTICALS, INC. By:    

Name:

   

Title:

    DEL PROFESSIONAL PRODUCTS, INC. By:    

Name:

   

Title:

    PARFUMS SCHIAPARELLI, INC. By:    

Name:

   

Title:

   



--------------------------------------------------------------------------------

STATE OF

   )           :    ss.:

COUNTY OF

   )     

 

On this      day of                         , 20__, before me personally
appeared                     , proved to me on the basis of satisfactory
evidence to be the person whose name is subscribed to the within instrument and
acknowledged to me that he/she executed the same in his/her authorized capacity,
and that by his/her signature on the instrument the entity upon behalf of which
the person acted executed the instrument.

 

  Notary Public  

My commission expires:



--------------------------------------------------------------------------------

WELLS FARGO BANK, N.A.,

as Collateral Agent

By:

   

Name:

   

Title:

   



--------------------------------------------------------------------------------

 

Schedule 1

 

United States Trademarks

 

United States Patents

 

United States Copyrights